Exhibit 10.1

AMENDED AND RESTATED INDEMNIFICATION AGREEMENT

This AMENDED AND RESTATED INDEMNIFICATION AGREEMENT (hereinafter, this
“Agreement”), is made and executed this 5th day of February, 2010, by and
between Acuity Brands, Inc., a Delaware corporation (the “Company”), and
                    , an individual resident of the State of                 
(the “Indemnitee”), and amends, restates and supersedes the Indemnification
Agreement between the Company and the Indemnitee dated                 ,
             (the “Original Agreement”).

WHEREAS, the Company and the Indemnitee desire collectively to amend and restate
the Original Agreement in the form of this Agreement;

WHEREAS, the Company is aware that, in order to induce highly competent persons
to serve the Company as directors, officers, employees or in other capacities,
the Company must provide such persons with adequate protection through insurance
and indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the Company;

WHEREAS, the Company recognizes that the increasing difficulty in obtaining
directors’ and officers’ liability insurance, the increases in the cost of such
insurance and the general reductions in the coverage of such insurance have
increased the difficulty of attracting and retaining such persons;

WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company’s stockholders that the Company act to assure such
persons that there will be increased certainty of such protection in the future;

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify such persons to the fullest extent permitted by
applicable law so that they will continue to serve the Company free from undue
concern that they will not be so indemnified; and

WHEREAS, the Indemnitee is willing to serve, continue to serve, and take on
additional service for or on behalf of the Company or any of its direct or
indirect subsidiaries on the condition that he/she be so indemnified.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Indemnitee do
hereby agree as follows:

1. Service by the Indemnitee. The Indemnitee agrees to serve and/or continue to
serve as a director, officer, employee or other agent of the Company faithfully
and will discharge his/her duties and responsibilities to the best of his/her
ability so long as the Indemnitee is duly elected or qualified in accordance
with the provisions of the Amended and Restated Certificate of Incorporation, as
amended (the “Certificate”), and Amended and Restated By-laws, as amended (the
“By-laws”) of the Company, the General



--------------------------------------------------------------------------------

Corporation Law of the State of Delaware, as amended (the “DGCL”), and any other
applicable law in effect on the date of this Agreement and from time to time, or
until his/her earlier death, resignation or removal. The Indemnitee may at any
time and for any reason resign from such position (subject to any other
contractual obligation or other obligation imposed by operation by law), in
which event the Company shall have no obligation under this Agreement to
continue the employment or directorship of the Indemnitee. Nothing in this
Agreement shall confer upon the Indemnitee the right to continue in the employ
of the Company or as a director of the Company or affect the right of the
Company to terminate the Indemnitee’s employment at any time in the sole
discretion of the Company, with or without cause, subject to any contract rights
of the Indemnitee created or existing otherwise than under this Agreement.

2. Indemnification. The Company shall indemnify the Indemnitee against all
Expenses (as defined below), judgments, fines and amounts paid in settlement
actually and reasonably incurred by the Indemnitee as provided in this Agreement
to the fullest extent permitted by the Certificate, By-laws and DGCL or other
applicable law in effect on the date of this Agreement and to any greater extent
that applicable law may in the future from time to time permit. Without
diminishing the scope of the indemnification provided by this Section 2, the
rights of indemnification of the Indemnitee provided hereunder shall include,
but shall not be limited to, those rights hereinafter set forth, except that no
indemnification shall be paid to the Indemnitee:

(a) on account of any action, suit or proceeding in which judgment is rendered
against the Indemnitee for disgorgement of profits made from the purchase or
sale by the Indemnitee of securities of the Company pursuant to the provisions
of Section 16(b) of the Securities Exchange Act of 1934, as amended (the “Act”),
or similar provisions of any federal, state or local statutory law;

(b) on account of conduct of the Indemnitee which is finally adjudged by a court
of competent jurisdiction to have been knowingly fraudulent or to constitute
willful misconduct;

(c) in any circumstance where such indemnification is expressly prohibited by
applicable law;

(d) with respect to liability for which payment is actually made to the
Indemnitee under a valid and collectible insurance policy of the Company or
under a valid and enforceable indemnity clause, By-law or agreement (other than
this Agreement) of the Company, except in respect of any liability in excess of
payment under such insurance policy, indemnity clause, By-law or agreement;

(e) if a final decision by a court having jurisdiction in the matter shall
determine that such indemnification is not lawful (and, in this respect, both
the Company and the Indemnitee have been advised that it is the position of the
Securities and Exchange Commission that indemnification for liabilities arising
under the federal securities laws is against public policy and is, therefore,
unenforceable, and that claims for indemnification should be submitted to the
appropriate court for adjudication); or

 

-2-



--------------------------------------------------------------------------------

(f) in connection with any action, suit or proceeding by the Indemnitee against
the Company or any of its direct or indirect subsidiaries or the directors,
officers, employees or other Indemnitees of the Company or any of its direct or
indirect subsidiaries, (i) unless such indemnification is expressly required to
be made by law, (ii) unless the proceeding was authorized by the Board of
Directors of the Company, (iii) unless such indemnification is provided by the
Company, in its sole discretion, pursuant to the powers vested in the Company
under applicable law, or (iv) except as provided in Sections 11 and 13 hereof.

3. Actions or Proceedings Other Than an Action by or in the Right of the
Company. The Indemnitee shall be entitled to the indemnification rights provided
in this Section 3 if the Indemnitee was or is a party or witness or is
threatened to be a party or witness to any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative in nature, other than an action by or in the right of the Company,
by reason of the fact that the Indemnitee is or was a director, officer,
employee, agent or fiduciary of the Company, or any of its direct or indirect
subsidiaries, or is or was serving at the request of the Company, or any of its
direct or indirect subsidiaries, as a director, officer, employee, agent or
fiduciary of any other entity, including, but not limited to, another
corporation, partnership, limited liability company, employee benefit plan,
joint venture, trust or other enterprise, or by reason of any act or omission by
him/her in such capacity. Pursuant to this Section 3, the Indemnitee shall be
indemnified against all Expenses, judgments, penalties (including excise and
similar taxes), fines and amounts paid in settlement which were actually and
reasonably incurred by the Indemnitee in connection with such action, suit or
proceeding (including, but not limited to, the investigation, defense or appeal
thereof), if the Indemnitee acted in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his/her conduct was unlawful.

4. Actions by or in the Right of the Company. The Indemnitee shall be entitled
to the indemnification rights provided in this Section 4 if the Indemnitee was
or is a party or witness or is threatened to be made a party or witness to any
threatened, pending or completed action, suit or proceeding brought by or in the
right of the Company to procure a judgment in its favor by reason of the fact
that the Indemnitee is or was a director, officer, employee, agent or fiduciary
of the Company, or any of its direct or indirect subsidiaries, or is or was
serving at the request of the Company, or any of its direct or indirect
subsidiaries, as a director, officer, employee, agent or fiduciary of another
entity, including, but not limited to, another corporation, partnership, limited
liability company, employee benefit plan, joint venture, trust or other
enterprise, or by reason of any act or omission by him/her in any such capacity.
Pursuant to this Section 4, the Indemnitee shall be indemnified against all
Expenses actually and reasonably incurred by him/her in connection with the
defense or settlement of such action, suit or proceeding (including, but not
limited to the investigation, defense or appeal thereof), if the Indemnitee
acted in good faith and in a manner the Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company; provided, however, that no
such indemnification shall be made in respect of any claim,

 

-3-



--------------------------------------------------------------------------------

issue or matter as to which the Indemnitee shall have been adjudged to be liable
to the Company, unless and only to the extent that the Court of Chancery of the
State of Delaware or the court in which such action, suit or proceeding was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, the Indemnitee is
fairly and reasonably entitled to be indemnified against such Expenses actually
and reasonably incurred by him/her which such court shall deem proper.

5. Good Faith Definition. For purposes of this Agreement, the Indemnitee shall
be deemed to have acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, or, with
respect to any criminal action or proceeding to have had no reasonable cause to
believe the Indemnitee’s conduct was unlawful, if such action was based on a
reasonable reliance upon (i) the records of the Company and (ii) information,
opinions, reports or statements presented to the Company by any of the Company’s
officer’s or employees, or committees.

6. Indemnification for Expenses of Successful Party. Notwithstanding the other
provisions of this Agreement, to the extent that the Indemnitee has served on
behalf of the Company, or any of its direct or indirect subsidiaries, as a
witness or other participant in any class action or proceeding, or has been
successful, on the merits or otherwise, in defense of any action, suit or
proceeding referred to in Sections 3 and 4 hereof, or in defense of any claim,
issue or matter therein, including, but not limited to, the dismissal of any
action without prejudice, the Indemnitee shall be indemnified against all
Expenses actually and reasonably incurred by the Indemnitee in connection
therewith, regardless of whether or not the Indemnitee has met the applicable
standards of Section 3 or 4 and without any determination pursuant to Section 8.

7. Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by the Indemnitee in connection with the investigation,
defense, appeal or settlement of such suit, action, investigation or proceeding
described in Section 3 or 4 hereof, but is not entitled to indemnification for
the total amount thereof, the Company shall nevertheless indemnify the
Indemnitee for the portion of such Expenses, judgments, penalties, fines and
amounts paid in settlement actually and reasonably incurred by the Indemnitee to
which the Indemnitee is entitled.

8. Procedure for Determination of Entitlement to Indemnification. (a) To obtain
indemnification under this Agreement, Indemnitee shall submit to the Company a
written request, including documentation and information which is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification. The Secretary of the
Company shall, promptly upon receipt of a request for indemnification, advise
the Board of Directors in writing that Indemnitee has requested indemnification.
Any Expenses incurred by the Indemnitee in connection with the Indemnitee’s
request for indemnification hereunder shall be borne by the Company. The Company
hereby indemnifies and agrees to hold the Indemnitee harmless for any Expenses
incurred by Indemnitee under the immediately preceding sentence irrespective of
the outcome of the determination of the Indemnitee’s entitlement to
indemnification.

 

-4-



--------------------------------------------------------------------------------

(b) Upon written request by the Indemnitee for indemnification pursuant to
Section 3 or 4 hereof, the entitlement of the Indemnitee to indemnification
pursuant to the terms of this Agreement shall be determined by the following
person or persons, who shall be empowered to make such determination: (i) if a
Change in Control (as hereinafter defined) shall have occurred, by Independent
Counsel (as hereinafter defined) (unless the Indemnitee shall request in writing
that such determination be made by the Board of Directors (or a committee
thereof) in the manner provided for in clause (ii) of this Section 8(b)) in a
written opinion to the Board of Directors, a copy of which shall be delivered to
the Indemnitee; or (ii) if a Change in Control shall not have occurred, (A)(1)
by the Board of Directors of the Company, by a majority vote of Disinterested
Directors (as hereinafter defined) even though less than a quorum, or (2) by a
committee of Disinterested Directors designated by majority vote of
Disinterested Directors, even though less than a quorum, or (B) if there are no
such Disinterested Directors or, even if there are such Disinterested Directors,
if the Board of Directors, by the majority vote of Disinterested Directors, so
directs, by Independent Counsel in a written opinion to the Board of Directors,
a copy of which shall be delivered to the Indemnitee. Such Independent Counsel
shall be selected by the Board of Directors and approved by the Indemnitee. Upon
failure of the Board of Directors to so select, or upon failure of the
Indemnitee to so approve, such Independent Counsel shall be selected by the
Chancellor of the State of Delaware or such other person as the Chancellor shall
designate to make such selection. Such determination of entitlement to
indemnification shall be made not later than 45 days after receipt by the
Company of a written request for indemnification. If the person making such
determination shall determine that the Indemnitee is entitled to indemnification
as to part (but not all) of the application for indemnification, such person
shall reasonably prorate such part of indemnification among such claims, issues
or matters. If it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten days after such
determination.

9. Presumptions and Effect of Certain Proceedings. (a) In making a determination
with respect to entitlement to indemnification, the Indemnitee shall be presumed
to be entitled to indemnification hereunder and the Company shall have the
burden of proof in the making of any determination contrary to such presumption.

(b) If the Board of Directors, or such other person or persons empowered
pursuant to Section 8 to make the determination of whether Indemnitee is
entitled to indemnification, shall have failed to make a determination as to
entitlement to indemnification within 45 days after receipt by the Company of
such request, the requisite determination of entitlement to indemnification
shall be deemed to have been made and the Indemnitee shall be absolutely
entitled to such indemnification, absent actual fraud in the request for
indemnification or a prohibition of indemnification under applicable law. The
termination of any action, suit, investigation or proceeding described in
Section 3 or 4 hereof by judgment, order, settlement or conviction, or upon a
plea of nolo contendere or its equivalent, shall not, of itself: (a) create a
presumption that the Indemnitee did not act in good faith and in a manner which
he/she reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, that the
Indemnitee has reasonable cause to believe that the Indemnitee’s conduct was
unlawful; or (b) otherwise adversely affect the rights of the Indemnitee to
indemnification, except as may be provided herein.

 

-5-



--------------------------------------------------------------------------------

10. Advancement of Expenses. All reasonable Expenses actually incurred by the
Indemnitee in connection with any threatened or pending action, suit or
proceeding shall be paid by the Company in advance of the final disposition of
such action, suit or proceeding, if so requested by the Indemnitee, within 20
days after the receipt by the Company of a statement or statements from the
Indemnitee requesting such advance or advances. The Indemnitee may submit such
statements from time to time. The Indemnitee’s entitlement to such Expenses
shall include those incurred in connection with any proceeding by the Indemnitee
seeking an adjudication or award in arbitration pursuant to this Agreement. Such
statement or statements shall reasonably evidence the Expenses incurred by the
Indemnitee in connection therewith and shall include or be accompanied by a
written affirmation by Indemnitee of Indemnitee’s good faith belief that
Indemnitee has met the standard of conduct necessary for indemnification under
this Agreement and an undertaking by or on behalf of the Indemnitee to repay
such amount if it is ultimately determined that the Indemnitee is not entitled
to be indemnified against such Expenses by the Company pursuant to this
Agreement or otherwise. Each written undertaking to pay amounts advanced must be
an unlimited general obligation but need not be secured, and shall be accepted
without reference to financial ability to make repayment.

11. Remedies of the Indemnitee in Cases of Determination not to Indemnify or to
Advance Expenses. In the event that a determination is made that the Indemnitee
is not entitled to indemnification hereunder or if the payment has not been
timely made following a determination of entitlement to indemnification pursuant
to Sections 8 and 9, or if Expenses are not advanced pursuant to Section 10, the
Indemnitee shall be entitled to a final adjudication in an appropriate court of
the State of Delaware or any other court of competent jurisdiction of the
Indemnitee’s entitlement to such indemnification or advance. Alternatively, the
Indemnitee may, at the Indemnitee’s option, seek an award in arbitration to be
conducted by a single arbitrator in Atlanta, Georgia pursuant to the rules of
the American Arbitration Association, such award to be made within 60 days
following the filing of the demand for arbitration. The Company shall not
unreasonably oppose the Indemnitee’s right to seek any such adjudication or
award in arbitration or any other claim. Such judicial proceeding or arbitration
shall be made de novo, and the Indemnitee shall not be prejudiced by reason of a
determination (if so made) that the Indemnitee is not entitled to
indemnification. If a determination is made or deemed to have been made pursuant
to the terms of Section 8 or Section 9 hereof that the Indemnitee is entitled to
indemnification, the Company shall be bound by such determination and shall be
precluded from asserting that such determination has not been made or that the
procedure by which such determination was made is not valid, binding and
enforceable. The Company further agrees to stipulate in any such court or before
any such arbitrator that the Company is bound by all the provisions of this
Agreement and is precluded from making any assertions to the contrary. If the
court or arbitrator shall determine that the Indemnitee is entitled to any
indemnification hereunder, the Company shall pay all reasonable Expenses
actually incurred by the Indemnitee in connection with such adjudication or
award in arbitration (including, but not limited to, any appellate proceedings).

12. Notification and Defense of Claim. Promptly after receipt by the Indemnitee
of notice of the commencement of any action, suit or proceeding, the Indemnitee
will, if a claim in respect thereof is to be made against the Company under this
Agreement, notify the Company in writing of the commencement thereof; but the
omission to so notify the Company will not relieve the Company from any
liability that it may have to the Indemnitee otherwise than under this Agreement
or otherwise, except to the extent that the

 

-6-



--------------------------------------------------------------------------------

Company may suffer material prejudice by reason of such failure. Notwithstanding
any other provision of this Agreement, with respect to any such action, suit or
proceeding as to which the Indemnitee gives notice to the Company of the
commencement thereof:

(a) The Company will be entitled to participate therein at its own expense.

(b) Except as otherwise provided in this Section 12(b), to the extent that it
may wish, the Company, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof with counsel
reasonably satisfactory to the Indemnitee. After notice from the Company to the
Indemnitee of its election to so assume the defense thereof, the Company shall
not be liable to the Indemnitee under this Agreement for any legal or other
Expenses subsequently incurred by the Indemnitee in connection with the defense
thereof other than reasonable costs of investigation or as otherwise provided
below. The Indemnitee shall have the right to employ the Indemnitee’s own
counsel in such action or lawsuit, but the fees and Expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
shall be at the expense of the Indemnitee unless (i) the employment of counsel
by the Indemnitee has been authorized in writing by the Company, (ii) the
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and the Indemnitee in the conduct of the defense of
such action and such determination by the Indemnitee shall be supported by an
opinion of counsel, which opinion shall be reasonably acceptable to the Company,
or (iii) the Company shall not in fact have employed counsel to assume the
defense of the action, in each of which cases the fees and Expenses of counsel
shall be at the expense of the Company. The Company shall not be entitled to
assume the defense of any action, suit or proceeding brought by or on behalf of
the Company or as to which the Indemnitee shall have reached the conclusion
provided for in clause (ii) above.

(c) The Company shall not be liable to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any action, suit or proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. The Company shall not be required to obtain the consent of Indemnitee
to settle any action, suit or proceeding which the Company has undertaken to
defend if the Company assumes full and sole responsibility for such settlement
and such settlement grants Indemnitee a complete and unqualified release in
respect of any potential liability.

(d) If, at the time of the receipt of a notice of a claim pursuant to this
Section 12, the Company has director and officer liability insurance in effect,
the Company shall give prompt notice of the commencement of such proceeding to
the insurers in accordance with the procedures set forth in the respective
policies. The Company shall thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of the Indemnitee, all amounts payable as
a result of such proceeding in accordance with the terms of the policies.

 

-7-



--------------------------------------------------------------------------------

13. Other Right to Indemnification. The indemnification and advancement of
Expenses provided by this Agreement are cumulative, and not exclusive, and are
in addition to any other rights to which the Indemnitee may now or in the future
be entitled under any provision of the By-laws or Certificate of the Company,
any vote of stockholders or Disinterested Directors, any provision of law or
otherwise. Except as required by applicable law, the Company shall not adopt any
amendment to its By-laws or Certificate the effect of which would be to deny,
diminish or encumber the Indemnitee’s right to indemnification under this
Agreement.

14. Director and Officer Liability Insurance. (a) The Company shall use
commercially reasonable efforts to obtain and maintain a policy or policies of
liability insurance, including broad form individual non-indemnifiable loss
coverage (with difference-in-condition feature), with reputable insurance
companies providing the Indemnitee with coverage for losses from wrongful acts,
including Expenses, and to ensure the Company’s performance of its
indemnification and advancement of Expenses obligations under this Agreement. In
the event the Company maintains such liability insurance, the Indemnitee shall
be named as an insured in such manner as to provide the Indemnitee the same
rights and benefits as are accorded to the most favorably insured of the
Company’s officers or directors. Such coverage shall be on terms of coverage and
in amounts which are in all cases no less favorable to the Indemnitee than those
of the policies in effect as of January 8, 2010, except to the extent coverage
on such terms or in such amounts cannot be obtained through the use of
commercially reasonable efforts.

(b) In the event of a Change in Control, the Company shall obtain and maintain
in effect for a period of six (6) years from the effective date of the Change in
Control (either through the Company’s then-existing insurance programs and/or
through the purchase of additional insurance policies), the insurance coverage
provided by the Company’s then current directors and officers liability
insurance and broad form individual non-indemnifiable loss (with
difference-in-condition feature) policies, in respect of acts or omissions
occurring at or prior to the effective date of the Change in Control, covering
the Indemnitee on terms of coverage and in amounts no less favorable to the
Indemnitee than those of the policies in effect as of January 8, 2010 or, if
substantially equivalent insurance coverage is unavailable, the best available
coverage, provided however that the Company shall not be required to pay an
annual premium for such insurance in excess of 300% of the annual amounts paid
by the Company to maintain the policies in effect during the 12-month period
immediately preceding the effective date of the Change in Control, provided
further that if the annual premium for such insurance coverage exceeds such
amount, the Company shall be obligated to obtain a policy with the greatest
coverage available for a cost not exceeding such amount.

(c) The Company further agrees that all of the provisions of this Agreement
shall remain in effect regardless of whether liability or other insurance
coverage is at any time obtained or retained by the Company; except that any
payments made to, or on behalf of, the Indemnitee under an insurance policy
shall reduce the obligations of the Company hereunder.

 

-8-



--------------------------------------------------------------------------------

15. Spousal Indemnification. The Company will indemnify the Indemnitee’s spouse
to whom the Indemnitee is legally married at any time the Indemnitee is covered
under the indemnification provided in this Agreement (even if Indemnitee did not
remain married to him or her during the entire period of coverage) against any
pending or threatened action, suit, proceeding or investigation for the same
period, to the same extent and subject to the same standards, limitations,
obligations and conditions under which the Indemnitee is provided
indemnification herein, if the Indemnitee’s spouse (or former spouse) becomes
involved in a pending or threatened action, suit, proceeding or investigation
solely by reason of his or her status as Indemnitee’s spouse, including, without
limitation, any pending or threatened action, suit, proceeding or investigation
that seeks damages recoverable from marital community property, jointly-owned
property or property purported to have been transferred from the Indemnitee to
his/her spouse (or former spouse). The Indemnitee’s spouse or former spouse also
may be entitled to advancement of Expenses to the same extent that Indemnitee is
entitled to advancement of Expenses herein. The Company may maintain insurance
to cover its obligation hereunder with respect to Indemnitee’s spouse (or former
spouse) or set aside assets in a trust or escrow fund for that purpose.

16. Intent. This Agreement is intended to be broader than any statutory
indemnification rights applicable in the State of Delaware and shall be in
addition to any other rights Indemnitee may have under the Company’s
Certificate, By-laws, applicable law or otherwise. To the extent that a change
in applicable law (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the
Company’s Certificate, By-laws, applicable law or this Agreement, it is the
intent of the parties that Indemnitee enjoy by this Agreement the greater
benefits so afforded by such change. In the event of any change in applicable
law, statute or rule which narrows the right of a Delaware corporation to
indemnify a member of its Board of Directors or an officer, employee, agent or
fiduciary, such change, to the extent not otherwise required by such law,
statute or rule to be applied to this Agreement, shall have no effect on this
Agreement or the parties’ rights and obligations hereunder.

17. Attorney’s Fees and Other Expenses to Enforce Agreement. In the event that
the Indemnitee is subject to or intervenes in any action, suit or proceeding in
which the validity or enforceability of this Agreement is at issue or seeks an
adjudication or award in arbitration to enforce the Indemnitee’s rights under,
or to recover damages for breach of, this Agreement the Indemnitee, if he/she
prevails in whole or in part in such action, shall be entitled to recover from
the Company and shall be indemnified by the Company against any actual expenses
for attorneys’ fees and disbursements reasonably incurred by the Indemnitee.

18. Effective Date. The provisions of this Agreement shall cover claims,
actions, suits or proceedings whether now pending or hereafter commenced and
shall be retroactive to cover acts or omissions or alleged acts or omissions
which heretofore have taken place. The Company shall be liable under this
Agreement, pursuant to Sections 3 and 4 hereof, for all acts of the Indemnitee
while serving as a director and/or officer, notwithstanding the termination of
the Indemnitee’s service, if such act was performed or omitted to be performed
during the term of the Indemnitee’s service to the Company.

 

-9-



--------------------------------------------------------------------------------

19. Duration of Agreement. This Agreement shall survive and continue even though
the Indemnitee may have terminated his/her service as a director, officer,
employee, agent or fiduciary of the Company or as a director, officer, employee,
agent or fiduciary of any other entity, including, but not limited to another
corporation, partnership, limited liability company, employee benefit plan,
joint venture, trust or other enterprise or by reason of any act or omission by
the Indemnitee in any such capacity. This Agreement shall be binding upon the
Company and its successors and assigns, including, without limitation, any
corporation or other entity which may have acquired all or substantially all of
the Company’s assets or business or into which the Company may be consolidated
or merged, and shall inure to the benefit of the Indemnitee and his/her spouse,
successors, assigns, heirs, devisees, executors, administrators or other legal
representations. The Company shall require any successor or assignee (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by written
agreement in form and substance reasonably satisfactory to the Company and the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession or assignment had taken place.

20. Disclosure of Payments. Except as expressly required by any Federal or state
securities laws or other Federal or state law, neither party shall disclose any
payments under this Agreement unless prior approval of the other party is
obtained.

21. Severability. If any provision or provisions of this Agreement shall be held
invalid, illegal or unenforceable for any reason whatsoever, (a) the validity,
legality and enforceability of the remaining provisions of this Agreement
(including, but not limited to, all portions of any Sections of this Agreement
containing any such provision held to be invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and (b) to the fullest
extent possible, the provisions of this Agreement (including, but not limited
to, all portions of any paragraph of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not themselves
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifest by the provision held invalid, illegal or unenforceable.

22. Counterparts. This Agreement may be executed by one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement. Only one such
counterpart signed by the party against whom enforceability is sought shall be
required to be produced to evidence the existence of this Agreement.

23. Captions. The captions and headings used in this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

 

-10-



--------------------------------------------------------------------------------

24. Definitions. For purposes of this Agreement:

(a) “Change in Control” shall mean:

 

  i. The acquisition (other than from the Company in an acquisition that is
approved by the Incumbent Board) by any “Person” (as the term person is used for
purposes of Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”) of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the 1934 Act) of twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding voting securities; or

 

  ii. The individuals who, as of January 8, 2010, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least two-thirds of
the Board; provided, however, that if the election, or nomination for election
by the Company’s stockholders, of any new director was approved by a vote of at
least two-thirds of the Incumbent Board, such new director shall, for purposes
of this Agreement, be considered as a member of the Incumbent Board; or

 

  iii. Consummation of a merger or consolidation involving the Company if the
stockholders of the Company, immediately before such merger or consolidation do
not, as a result of such merger or consolidation, own, directly or indirectly,
more than sixty percent (60%) of the combined voting power of the then
outstanding voting securities of the corporation resulting from such merger or
consolidation in substantially the same proportion as their ownership of the
combined voting power of the voting securities of the Company outstanding
immediately before such merger or consolidation; or

 

  iv. Consummation of a complete liquidation or dissolution of the Company or of
the sale or other disposition of all or substantially all of the assets of the
Company.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
pursuant to Section 24(a), solely because twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding securities is acquired
by (i) a trustee or other fiduciary holding securities under one or more
employee benefit plans maintained by the Company or any of its subsidiaries or
(ii) any corporation which, immediately prior to such acquisition, is owned
directly or indirectly by the stockholders of the Company in the same proportion
as their ownership of stock in the Company immediately prior to such
acquisition.

 

-11-



--------------------------------------------------------------------------------

(b) “Company” shall mean Acuity Brands, Inc. and all of its predecessors,
successors and assigns by way of merger, business combination, consolidation,
transfer or sale of all or substantially all of the assets, including without
limitation Acuity Brands, Inc.

(c) “Disinterested Director” shall mean a director of the Company who is not or
was not a party to the action, suit, investigation or proceeding in respect of
which indemnification is being sought by the Indemnitee.

(d) “Expenses” shall include all attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating or being
or preparing to be a witness in any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative in
nature.

(e) “Independent Counsel” shall mean a law firm or a member of a law firm that
neither is presently nor in the past five years has been retained to represent
(i) the Company or the Indemnitee in any matter material to either such party or
(ii) any other party to the action, suit, investigation or proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or the Indemnitee in an
action to determine the Indemnitee’s right to indemnification under this
Agreement.

25. Entire Agreement, Modification and Waiver. This Agreement constitutes the
entire agreement and understanding of the parties hereto regarding the subject
matter hereof, and no supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver. No supplement, modification or amendment
of this Agreement shall limit or restrict any right of the Indemnitee under this
Agreement in respect of any act or omission of the Indemnitee prior to the
effective date of such supplement, modification or amendment unless expressly
provided therein. Notwithstanding the foregoing, to the extent the Indemnitee is
a third party beneficiary of an agreement entered into by the Company in
connection with a Change in Control (a “Transaction Agreement”), this Agreement
shall in no way limit any additional protections afforded to the Indemnitee as a
third party beneficiary pursuant to the terms of such Transaction Agreement.

 

-12-



--------------------------------------------------------------------------------

26. Notices. All notices, requests, demands or other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand with receipt acknowledged by the party to whom said notice or other
communication shall have been directed (ii) mailed by certified or registered
mail, return receipt requested with postage prepaid, on the date shown on the
return receipt or (iii) delivered by facsimile transmission on the date shown on
the facsimile machine report:

 

  (a) If to the Indemnitee to:

 

                    

 

  (b) If to the Company, to:

Acuity Brands, Inc.

1170 Peachtree Street, N.E.

Suite 2400

Atlanta, Georgia 30309

Attention: Chief Financial Officer

with a copy to:

King & Spalding LLP

Attn: Keith M. Townsend

1180 Peachtree Street

Atlanta, Georgia 30309

or to such other address as may be furnished to the Indemnitee by the Company or
to the Company by the Indemnitee, as the case may be.

27. Governing Law. The parties hereto agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, applied without giving effect to any conflicts-of-law
principles.

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

ACUITY BRANDS, INC. By     Name:   Title:   INDEMNITEE: By     Name:  